Citation Nr: 1620523	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-07 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from October 18, 1977 to May 14, 1980.  The Veteran has an additional period of service from May 15, 1980 to July 31, 1981, she was administratively discharged under other than honorable conditions.  In a March 1991 administrative decision, it was concluded that this period of service is dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran has been awarded Individual Unemployability effective May 11, 2007; thus any consideration of such claim is moot.

The Veteran's claim was remanded in September 2015.  The required development has been completed and the Veteran's claim has been returned to the Board for further appellate adjudication.


FINDING OF FACT

The Veteran does not have residuals of an in-service TBI.


CONCLUSION OF LAW

A TBI or its residuals was/were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Furthermore, arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has indicated that she sustained a traumatic brain injury in an in-service motor vehicle accident.  She claimed entitlement to service connection for residuals of a TBI in June 2010.

Turning to the evidence of record, service treatment records indicate that the Veteran was admitted on April 1, 1980 for treatment of a cervical spine sprain after a motor vehicle accident in which she was a passenger.  She was wearing a shoulder harness (seatbelt) and ricocheted into the door.  A treatment record dated April 1, 1980 indicates that the Veteran did not lose consciousness with no neurological loss at any time.  She had pain and swelling in the right temporal region.

The Veteran filed claims for compensation in 1990 and 1995, including claims for disability claimed to have resulted from the motor vehicle accident in 1980 while in service.  There was no mention of a head injury or its residuals.  In October 1999, the Veteran testified concerning disabilities due to her in-service motor vehicle accident.  She did not allege any type of head injury.

A February 2004 VA treatment note indicates that the Veteran was referred for the TBI registry/program.  A March 2004 addendum treatment note indicates that the Veteran reported a significant head injury during a motor vehicle accident in 1980.  The provider reported that the Veteran was very vague with the details reported and had poor recall of the accident.  The Veteran indicated that she struck her head on the window and that she was unconscious for 30 to 60 minutes and that she was subsequently diagnosed with a concussion.  The Veteran reported headaches, blackouts, short term memory problems and fainting subsequent to the accident.  The provider indicated that the Veteran's mild diffuse cerebral dysfunction would most likely be related to her remote head injury.

VA treatment records indicate from 2004 to 2010 the Veteran intermittently participated in "Camp TBI" with group therapy and interdisciplinary individual treatment.

A September 2014 assessment by a Psychiatrist indicates that the Veteran was diagnosed with schizoaffective disorder, cognitive disorder secondary to a TBI and posttraumatic stress disorder.

In January 2016, the Veteran was afforded a VA examination to consider her TBI claim.  The examiner reiterated the Veteran's medical history with regards to her in-service accident; also noting a brain MRI conducted in 2013 that revealed multiple discrete hyperintense foci consistent with microangiopathic changes.  The examiner noted that the Veteran has no subjective symptoms of TBI.  The examiner opined that the Veteran does not have a TBI per VA criteria but instead she has ongoing medical problems with autoimmune disease, also noting that her ongoing medical problems may be contributing to current symptoms.  An addendum to the medical opinion indicates that the Veteran's service treatment records indicate that there was no loss of consciousness and that the Veteran served an additional fourteen months after the in-service motor vehicle accident.  The symptoms alleged by the Veteran began after service and thus it is reasonably determined that the Veteran did not have a TBI secondary to service.

In conclusion, the Board finds that service connection for the Veteran's TBI claim must be denied as the preponderance of the evidence is against a finding that she has residuals of a current traumatic brain injury which is related to active service.  

The Veteran has been inconsistent in her reporting of head trauma.  The service treatment records reflect pain and swelling in the right temporal area, but the Veteran did not complain or receive any treatment for head trauma following the inservice motor vehicle accident.  She filed claims for compensation in 1990 and 1995, including for residuals of injuries from the motor vehicle accident, but made no mention of TBI or its residuals.  During her 1999 hearing testimony, she did not allege a head injury while claiming service connection for other residuals of the motor vehicle accident.  Subsequently, beginning in 2004, she maintained that she lost consciousness for varying amounts of time due to the accident and was diagnosed with a concussion.  The service treatment records reflecting contemporaneous treatment directly contradict the Veteran's claim of loss of consciousness.  The Board finds it unlikely that a loss of consciousness for even a fraction of the time claimed by the Veteran would go unnoticed or unreported.  As the VA examiner commented, the Veteran finished service and was never treated for TBI or exhibited its residuals.  Therefore, the Board finds that her assertions, because they are inconsistent, lack credibility and probative value.

Additionally, the Board finds the January 2016 VA examiner's opinion persuasive in finding that the evidence does not support that the Veteran has disability related to a TBI in service.  The primary reason is that the VA examiner had consideration of the service treatment records which were created contemporaneous in time with the accident opposed to the VA providers who clearly relied on the Veteran's recollection of the incident.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the veteran's reported history).  Thus, the VA examiner based her opinion on the lack of loss of consciousness and the reports of the lack of severity of the head injury in order to arrive at her considered opinion that the Veteran has no current residuals of an in-service traumatic brain injury.

Therefore, because of the limited credibility of the Veteran's varying assertions, as well as the negative nexus opinion of the examiner with consideration of the medical records created at the time of the motor vehicle accident, the Board finds that the preponderance of the evidence is against the finding that Veteran sustained a TBI during service which manifest in current disability. The mere assertion of symptoms alone cannot be compensable without a disability to which such symptoms can be connected by competent evidence.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

The Board finds that the preponderance of the evidence is against the claim and the claim for service connection for residuals of a TBI must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Further, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  


ORDER

Entitlement to service connection for TBI is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


